UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1968



KANUBHAI R. GANDHI,

                                              Plaintiff - Appellant,

          versus


LES BROWNLEE, Acting Secretary, Department of
the Army of the United States,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CA-03-141-4)


Submitted:   December 17, 2004            Decided:   January 18, 2005


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kanubhai R. Gandhi, Appellant Pro Se.      Kent Pendleton Porter,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kanubhai R. Gandhi appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment to Defendant in this employment discrimination

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Gandhi v. Brownlee, No. CA-03-141-4 (E.D Va. July 6, 2004).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -